id office uilc cca-271240-12 ---------------------------- 453a number release date from ---------------------- sent tuesday date pm to ------------- cc ----------------------- subject fw request for advice -- ----------------------- ------ - we believe the proper course of action is to issue a statutory_notice_of_deficiency in order to validly assess and collect the liability under sec_453a a deficiency is generally defined by sec_6211 as the difference between the actual tax_liability of a taxpayer and the tax shown on that taxpayer's return more specifically the definition applies to cases of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 of the code interest on tax_liabilities is not subject_to deficiency procedures as it does not fall under the definition of a deficiency however interest is defined in subtitle f procedure and administration chapter interest this is interest on underpayments and interest on overpayments which is not the same as the additional liability that is reported under sec_453a see sec_6601 and sec_6611 moreover sec_6601 specifically provides that interest under sec_6601 is payable upon notice_and_demand thus not subject_to the deficiency procedures sec_453a states that if an obligation to which this section applies is outstanding as of the close of any taxable_year the tax imposed by this chapter for such taxable_year shall be increased by the amount of interest determined in the manner provided under paragraph the sec_453a liability is reported on form_1040 line or form 1040nr line see pub p this is the total_tax line because the interest liability in sec_453a is part of subtitle a and is reported as tax on a return we believe that when the service determines the actual sec_453a liability is greater than that shown on a return deficiency procedures apply if you need anything further at this time please let me know ----------
